Clifford F. Brown,
J., dissenting. The final judgment of the lower courts in favor of defendants should be reversed for the following reasons.
The judge of the Court of Common Pleas of Cuyahoga *205County placed the case on the arbitration list in violation of Rule 29 of the Court of Common Pleas of Cuyahoga County, (hereinafter “Local Rule 29”) which, in pertinent part, provides:
“PART I. CASES FOR SUBMISSION.
“A case shall be placed upon the Arbitration List when so ordered by a judge at pretrial upon his determining***that the amount actually in controversy, exclusive of interest and costs, is Ten Thousand Dollars ($10,000.00) or less***. Arbitration shall be ordered in cases where the monetary amount in controversy exceeds the sum specified in the mandatory arbitration rule where all the parties to the action agree to arbitration.”
Local Rule 29 harmonizes with and is complemented by C. P. Sup. R. 15, which in part provides:
“RULE 15. ARBITRATION.
“The judges or judges of general divisions of courts of common pleas shall consider, and may adopt, a plan for the mandatory arbitration of civil cases.
“The plan shall specify the amount in controversy which will require submission of the case to arbitration and arbitration shall be required in cases wherein the amount in controversy does not exceed that specified sum.***The court shall determine at pretrial whether a case is to be mandatorily arbitrated. * * * ”
The complaint of plaintiff alleges damages in the sum of $75,000. The record discloses that at no time before the arbitrators dismissed plaintiffs case on April 5,1979, did the common pleas court determine that the amount in controversy was $10,000 or less as required by Local Rule 29 above. That no such judicial determination was made is revealed in the order of February 6,1979, made at the pretrial hearing by the common pleas judge, which reads, in toto: “Pretrial had. Referred to arbitration.” This is tantamount to a referral to arbitration regardless of the amount in controversy, even if it exceeds $10,000. Such action constitutes a failure to comply with Local Rule 29.
Plaintiff had requested a jury trial in writing upon filing the complaint. To dismiss plaintiffs case where there is a *206failure of the trial court to comply with Local Rule 29 governing arbitration is an unconstitutional deprivation by the trial court of plaintiffs constitutional right to a jury trial, a right protected by Section 5, Article I of the Ohio Constitution, and the Seventh Amendment to the United States Constitution. Likewise, such dismissal is arguably a violation of plaintiffs “due process of law” constitutional rights protected by Section 16, Article I of the Ohio Constitution, and the Fifth and Fourteenth Amendments to the United States Constitution. The irregular, unauthorized procedure and action of the common pleas court, further embroidered by an arbitration proceeding (or the abortion thereof) constitutes a short cut which nullifies plaintiffs inviolable constitutional rights to a jury trial and due process of law.
Holmes, J., concurs in the foregoing dissenting opinion.